PER CURIAM:
David E. Henderson appeals the district court’s order dismissing without prejudice his complaint seeking money damages from Defendant because Defendant allegedly obstructed the release of information under the Freedom of Information Act, 5 U.S.C. § 552 (2006), and the Privacy Act, 5 U.S.C. § 552a(g) (2006). Because Henderson may amend his complaint to cure the defects identified by the district court, we find that the dismissal order is interlocutory and not appealable. See Chao v. Rivendell Woods, Inc., 415 F.3d 342, 345 (4th Cir.2005); Domino Sugar Corp. v. Sugar Workers Local Union 392, 10 F.3d 1064, 1066-67 (4th Cir.1993). Accordingly, we dismiss the appeal for lack of jurisdiction. We dispense with oral argument because the facts and legal contentions are adequately presented in the materials before the court and argument would not aid the decisional process.

DISMISSED.